791 So. 2d 408 (2000)
Ex parte Max Landon PAYNE.
(Re Max Landon Payne v. State).
1991506.
Supreme Court of Alabama.
December 15, 2000.
Bruce D. Nestor of Tindal, Erdahl, Goddard & Nestor, Iowa City, Iowa; and Ellen Wiesner of Equal Justice Initiative of Alabama, Montgomery, for petitioner.
Bill Pryor, atty. gen., and Kathryn D. Anderson, asst. atty. gen., for respondent.
Prior report: Ala.Cr.App., 791 So. 2d 383.
JOHNSTONE, Justice.
The petition for a writ of certiorari is denied. In denying the petition for the writ of certiorari, this court does not wish to be understood as approving the discussion or the statements of law concerning the petitioner's Brady violation claim in the Court of Criminal Appeals' opinion. Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963). See Ex parte Pierce [Ms. 1981270, September 1, 2000] ___ So.2d ___ (Ala.2000) (holding that a constitutional violation claim under Rule 32.1(a), Ala.R.Crim.P., need not meet the requirements of a "newly discovered" evidence *409 claim under Rule 32.1(e), Ala. R.Crim.P.).
WRIT DENIED.
HOOPER, C.J., and COOK and LYONS, JJ., concur.
MADDOX, J., concurs in the result.